Citation Nr: 0204842	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  95-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active service from July 1978 to May 1986.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating action 
by the RO.  

In May 1997, the Board remanded the issue of service 
connection for PTSD to the RO for further development.  

In August 1998, the issue of service connection for PTSD was 
remanded a second time to the RO for other action.  

In January 2000, the Board noted that, although the record 
indicated that the veteran had failed to appear for her 
scheduled VA medical examination, the record also did not 
reflect that the veteran had been informed of such 
examination.  The Board remanded the case to the RO for 
additional development of the record.   



REMAND

The veteran was scheduled for a VA examination in December 
2001.  An internal notation in the record shows that the 
veteran failed to report to that examination.  That record 
also indicates that appointment letters had been mailed to 
the veteran at two different addresses.  

However, a careful review of the record also shows that one 
of the veteran's appointment letter may have been incorrectly 
addressed.  

Neither the actual notice letter, nor other evidence that 
either letter was returned as undeliverable has been provided 
to the Board.  

Thus, the Board is unable to determine whether an actual 
appointment letter sent by the VA medical center was sent to 
the veteran's correct address of record.  

Therefore, although the Board regrets the further delay, this 
case must again be returned to the RO for action consistent 
with the January 2000 remand.  

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
in order to schedule the veteran for 
another VA psychiatric examination to 
determine the nature and likely etiology 
of the claimed PTSD.  The VA examiner 
must review the entire claims folder, 
including a copy of this REMAND, prior to 
the examination.  The examiner should 
elicit from the veteran and record a 
complete clinical history referable to 
the claimed PTSD.  Based on his/her 
review of the case, the examiner should 
determine whether the veteran is 
suffering from PTSD.  If the diagnosis of 
PTSD is recorded, then the examiner must 
identify all stressors that support the 
diagnosis.  

2.  If the veteran fails to report for 
the scheduled VA examination, then the RO 
should obtain a copy of the appointment 
letter or other credible evidence from 
the VA medical facility to show that the 
veteran had been advised of the date, 
time and place of the VA psychiatric 
examination for inclusion in the claims 
folder.  This evidence should reflect the 
addresses to which any appointment letter 
was sent and should indicate if any 
letter was returned as undeliverable.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the claim.  If the veteran 
does not report for the scheduled 
examination, or provide an adequate 
reason for her failure to report, and the 
notice requested hereinabove has been 
associated with the claims folder, the RO 
should adjudicate the veteran's claim 
under 38 C.F.R. § 3.655 (b) (2001), on 
the basis of the evidence of record.  If 
the determination remains adverse to the 
veteran, the veteran and her 
representative should both be provided 
with an SSOC and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until notified.  The 
purpose of this remand is to ensure due process of law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

